DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (CN108492923A; cited in the IDS).
As to claim 1, Yue discloses an electronic device, comprising: 
an outer case 40 having an inner space and a hole communicating with the inner space; 
a wire assembly 20 extending from the inner space of the outer case to outside of the outer 5case through the hole, comprising a plurality of wires 21, a flexible tube 23 (pages 4-5 discloses that the cable has good flexibility) covering the plurality of wires, and a hard supporting tube 24 (pages 4-5 discloses high strength tear resistant silicone rubber) located between the plurality of wires and the flexible tube; and 
a water-proof glue member 30 disposed between a wall surface of the outer case surrounding the hole and the wire assembly.  
As to claim 3, Yue discloses that an outer diameter of the hard supporting tube is greater than or equal to an inner diameter of the flexible tube (fig. 1).  
Allowable Subject Matter
Claims 2, 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding dependent claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the hard supporting tube is at 10least located in the hole and at least surrounds positions of the plurality of wires corresponding to the wall surface.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the hard supporting tube has a 15first end portion and a second end portion opposite to each other, the first end portion is located in the inner space of the outer case or in the hole and close to the inner space, the second end portion is located outside the outer case or in the hole and away from the inner space, and the first end portion is in a horn shape that expands toward the inner space.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a flexible water-proof member sleeved at a junction of the outer case and a position at 25which the wire assembly passes through the outer case, wherein the flexible water-proof member -12-File: 100522usf comprises a first part and a second part respectively pressing against the outer case and the wire assembly, and the second part corresponds to a local portion of the hard supporting tube.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses a flexible water-proof member located in the hole of the outer case and sleeved on the wire assembly to press against the outer case and the wire assembly, wherein the flexible water- proof member corresponds to a local portion of the hard supporting tube.  None of the reference art of record discloses or renders obvious such a combination.
Regarding dependent claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim and limitation recited in claim 1, a combination of limitations that discloses wherein the outer case comprises a plurality of positioning ribs located in the hole and protruding from the wall surface, the plurality of positioning ribs extend in an axial direction of the hole, the wire assembly is located between the plurality of positioning ribs, a plurality of glue grooves are formed among the plurality of 20positioning ribs, and the water-proof glue member is at least located in the plurality of glue grooves.  None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Komori et al. (Pub. No. US 2021/0313093; Pub. No. US 2021/0167587) discloses a multicore cable an outer case, an inner tube, outer tube, and an adhesive.
Marin et al. (Patent No. US 5,281,757) discloses an inner and outer tube, water swellable particles, and an outer case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847